Case 1:19-cv-24744-RNS Document 1 Entered on FLSD Docket 11/15/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                               CASE NO.:

 EINAR RIVERA,
 and all others similarly situated
 under 29 U.S.C. § 216(b),

         Plaintiff,

 v.

 THIRD CENTURY DEVELOPMENT CORPORATION,
 d/b/a Cherry Village Apartments,
 a Florida corporation,
 BETTY D WALKER,
 individually,

         Defendants.

 ___________________________________/

                                               COMPLAINT

         Plaintiff, Einar Rivera (“Rivera”) and all others similarly situated, under the provisions of

 the Fair Labor Standards Act of 1938 (“FLSA”), as amended, 29 U.S.C. § 216(b), file this

 Complaint against Defendants, Third Century Development Corporation (d/b/a Cherry Village

 Apartments) (“Cherry Village”) and Betty D Walker (“Walker”), and allege, as follows:

                            PARTIES, JURISDICTION, AND VENUE

      1. This Court has subject matter jurisdiction over Plaintiff’s federal law claims pursuant to 28

         U.S.C. §§ 1331 and 1343(4), because these claims seek redress for violations of Plaintiff’s

         federal civil and statutory rights.

      2. Cherry Village is a Florida corporation, authorized to conduct and conducting business in

         Miami-Dade County, Florida, and subject to the jurisdiction of this Court.
Case 1:19-cv-24744-RNS Document 1 Entered on FLSD Docket 11/15/2019 Page 2 of 8



    3. Walker is sui juris, a resident of Miami-Dade County, Florida, and subject to the

       jurisdiction of this Court.

    4. Rivera is sui juris, a resident of Miami-Dade County, Florida, and subject to the jurisdiction

       of this Court.

    5. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §§ 1391(b) and

       (c) as a substantial part of the events or omissions giving rise to the claims occurred in this

       judicial district.

    6. Upon information and belief, the annual gross revenue of Cherry Village was at all times

       material hereto, in excess of $500,000.00 per annum.

    7. At all material times hereto, Cherry Village was and continues to be an enterprise engaged

       in interstate commerce.

    8. At all material times hereto, Cherry Village operated as an organization which purchased

       equipment and products manufactured outside the state of Florida; provided services to or

       sold, marketed, or handled goods and materials to customers throughout the United States;

       provided services for goods sold and transported from across state lines; obtained, solicited,

       and accepted funds from sources outside the state of Florida; used telephonic transmissions

       traversing state lines in the ordinary course of business; transmitted funds outside the state

       of Florida; and otherwise regularly engaged in interstate commerce.

    9. As a result of the services provided by Cherry Village, two or more of its employees

       regularly handled and worked with goods and materials moved in or produced in interstate

       commerce.




                                                 2
Case 1:19-cv-24744-RNS Document 1 Entered on FLSD Docket 11/15/2019 Page 3 of 8



    10. By reason of the foregoing, Cherry Village is and was, during all time material hereto, an

       enterprise engaged in commerce or in the production of goods for commerce as defined by

       the FLSA, 29 U.S.C. §§ 203(r)-(s), and Plaintiff is within interstate commerce.

    11. Plaintiff and all others similarly situated regularly utilized and handled materials,

       equipment and goods manufactured and purchased from outside the state of Florida and

       regularly used the instrumentalities of interstate commerce.

    12. Upon information and belief, Walker is the president of Cherry Village and has economic

       and day-to-day control of Cherry Village, and of the nature and structure of Plaintiff’s

       employment relationship with Cherry Village and is therefore an employer as defined by

       29 U.S.C. § 203(d).

                                  GENERAL ALLEGATIONS

    13. Upon information and belief, Cherry Village has employed Plaintiff as a maintenance

       laborer for seventeen (17) years.

    14. Plaintiff is a non-exempt employee under the FLSA, entitled to overtime compensation at

       time and one half of his regular rate.

    15. Throughout his employment with Cherry Village, Plaintiff has routinely worked in excess

       of forty (40) hours per week.

    16. Specifically, Plaintiff works an average of five (5) hours of overtime per week.

    17. Plaintiff worked after hours including being on call at all hours of the night.

    18. Plaintiff often worked on weekends but was not compensated for any overtime hours.

    19. Defendants have failed/refused to pay to Plaintiff the required overtime wages as required

       by the FLSA.




                                                  3
Case 1:19-cv-24744-RNS Document 1 Entered on FLSD Docket 11/15/2019 Page 4 of 8



    20. Defendants have willfully and intentionally failed/refused to pay to Plaintiff the federally

       required overtime wages for all hours worked by him.

    21. Defendants    know     of   the   overtime    requirements    of   the   FLSA    and    have

       willfully/intentionally/recklessly failed to investigate whether its payroll practices are in

       accordance with the FLSA.

    22. Additionally, Plaintiff has been misclassified as a 1099 independent contractor instead of

       a W2 employee.

    23. As a result of Defendants’ actions, Plaintiff has suffered damages and is entitled to receive

       compensation.

    24. Plaintiff has complied with all conditions precedent to filing this action.

    25. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorney’s fee.

                                      PRE-SUIT DEMAND

    26. On July 29, 2019, Plaintiff through his undersigned counsel, sent to Cherry Village a

       written pre-suit demand regarding the violations of the overtime provisions of the FLSA,

       and requesting that they pay the amounts owed to Plaintiff, but Cherry Village

       failed/refused to do so.

                                          COUNT I
                                      OVERTIME (FLSA)
                                  AGAINST CHERRY VILLAGE

    27. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-six (26) above.

    28. This is an action against Cherry Village for overtime compensation pursuant to 29 U.S.C.

       § 216(b).

    29. Plaintiff has routinely worked in excess of forty (40) hours per week for Cherry Village.



                                                  4
Case 1:19-cv-24744-RNS Document 1 Entered on FLSD Docket 11/15/2019 Page 5 of 8



    30. Specifically, Plaintiff has worked an average of five (5) hours of overtime per week for

       Cherry Village.

    31. Plaintiff is a non-exempt hourly employee, entitled to be compensated at a rate of one and

       one-half his regular rate for all hours worked in excess of forty (40) hours per week.

    32. Defendant knew or should have known that Plaintiff has suffered and is permitted to work

       overtime as defined in 29 U.S.C. § 203(g).

    33. Cherry Village has failed and/or refused to compensate Plaintiff for such work in excess of

       forty (40) hours at rates no less than one and one-half times the regular rates, for which he

       is employed, contrary to the provisions of 29 U.S.C. § 207(a).

    34. At all material times, Cherry Village knew or should have known that such refusal and/or

       failure is prohibited by the FLSA.

    35. Notwithstanding, Cherry Village has intentionally and willfully violated the FLSA, as cited

       herein.

    36. At all material times, Cherry Village has failed/refused to maintain proper time records as

       mandated by the FLSA regarding the overtime hours worked by Plaintiff.

    37. As a result, Plaintiff has been damaged and is entitled to be compensated for his loss.

                                         COUNT II
                                      OVERTIME (FLSA)
                                      AGAINST WALKER

    38. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-six (26) above.

    39. This is an action against Walker for overtime compensation pursuant to 29 U.S.C. § 216(b).

    40. Plaintiff has routinely worked in excess of forty (40) hours per week for Walker.

    41. Specifically, Plaintiff has worked an average of five (5) hours of overtime per week for

       Walker.



                                                 5
Case 1:19-cv-24744-RNS Document 1 Entered on FLSD Docket 11/15/2019 Page 6 of 8



    42. Plaintiff is a non-exempt hourly employee, entitled to be compensated at a rate of one and

       one-half his regular rate for all hours worked in excess of forty (40) hours per week.

    43. Defendant knew or should have known that Plaintiff has suffered and is permitted to work

       overtime as defined in 29 U.S.C. § 203(g).

    44. Walker has failed and/or refused to compensate Plaintiff for such work in excess of forty

       (40) hours at rates no less than one and one-half times the regular rates, for which he is

       employed, contrary to the provisions of 29 U.S.C. § 207(a).

    45. At all material times, Walker knew or should have known that such refusal and/or failure

       is prohibited by the FLSA.

    46. Notwithstanding, Walker has intentionally and willfully violated the FLSA, as cited herein.

    47. At all material times, Walker has failed/refused to maintain proper time records as

       mandated by the FLSA regarding the overtime hours worked by Plaintiff.

    48. As a result, Plaintiff has been damaged and is entitled to be compensated for his loss.

                                       COUNT III
                                MISCLASSIFICATION (FLSA)
                                AGAINST CHERRY VILLAGE

    49. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-six (26) above.

    50. Although Plaintiff is designated as an independent contractor by Cherry Village, he is in

       fact an employee.

    51. Pursuant to the FLSA, employers must appropriately classify and compensate all

       employees.

    52. Plaintiff is dependent on Defendants’ business and is a permanent employee who serves

       Defendants’ business.




                                                 6
Case 1:19-cv-24744-RNS Document 1 Entered on FLSD Docket 11/15/2019 Page 7 of 8



    53. Plaintiff is unequivocally entitled to all legal benefits and protections provided to

        employees under federal law and the FLSA, including but not limited to, minimum wages,

        overtime rates, etc., that he did not receive due to Cherry Village’s willful misclassification.

                                        COUNT IV
                                 MISCLASSIFICATION (FLSA)
                                     AGAINST WALKER

    54. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-six (26) above.

    55. Although Plaintiff is designated as an independent contractor by Walker, he is in fact an

        employee.

    56. Pursuant to the FLSA, employers must appropriately classify and compensate all

        employees.

    57. Plaintiff is dependent on Defendants’ business and is a permanent employee who serves

        Defendants’ business.

    58. Plaintiff is unequivocally entitled to all legal benefits and protections provided to

        employees under federal law and the FLSA, including but not limited to, minimum wages,

        overtime rates, etc., that he did not receive due to Walker’s willful misclassification.

                          PLAINTIFF’S DEMAND FOR JURY TRIAL

    59. Plaintiff hereby demands a jury trial of all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Einar Rivera and all others similarly situated, respectfully

 request that judgment be entered in their favor against Defendants, Cherry Village Apartments and

 Betty D Walker. Plaintiff and all others similarly situated are entitled to legal and equitable relief

 including, payment of unpaid wages, additional amounts such as liquidated damages, interest, and




                                                   7
Case 1:19-cv-24744-RNS Document 1 Entered on FLSD Docket 11/15/2019 Page 8 of 8



 reasonable attorneys’ fees pursuant to 29 U.S.C. § 216(b), and granting such other and further

 relief as the Court deems just and proper.


 Respectfully submitted this 15th day of November 2019.



                                                          By: /s/ Henry Hernandez
                                                          Henry Hernandez, Esq.
                                                          Florida Bar No. 542601
                                                          Law Office of Henry Hernandez, P.A.
                                                          Counsel for Plaintiff
                                                          2655 S. Le Jeune Road, Suite 802
                                                          Coral Gables, FL 33134
                                                          Email: Henry@HHLAWFLORIDA.com
                                                          Tel: 305.771.3374

                                                          By: /s/ Monica Espino
                                                          Monica Espino, Esq.
                                                          Florida Bar No. 834491
                                                          Espino Law
                                                          Co-Counsel for Plaintiff
                                                          2655 S. Le Jeune Road, Suite 802
                                                          Coral Gables, FL 33134
                                                          Email: me@espino-law.com
                                                          Tel: 305.704.3172




                                                   8
